Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 1 of 17 PageID #: 28




                           “Scam” Article
                                  Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 2 of 17 PageID #: 29




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 3 of 17 PageID #: 30




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 4 of 17 PageID #: 31




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 5 of 17 PageID #: 32




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 6 of 17 PageID #: 33




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 7 of 17 PageID #: 34




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 8 of 17 PageID #: 35




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 9 of 17 PageID #: 36




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 10 of 17 PageID #: 37




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 11 of 17 PageID #: 38




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 12 of 17 PageID #: 39




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 13 of 17 PageID #: 40




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 14 of 17 PageID #: 41




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 15 of 17 PageID #: 42




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 16 of 17 PageID #: 43




                                                                     Exhibit 1
Case 1:21-cv-01116-TWP-DLP Document 1-3 Filed 05/03/21 Page 17 of 17 PageID #: 44




                                                                     Exhibit 1
